CALLAHAN, Circuit Judge,
concurring:
I concur because I agree that the application to this case of the three-part test set forth by the Supreme Court in Blessing v. Freestone, 520 U.S. 329, 340-41, 117 S.Ct. 1353, 137 L.Ed.2d 569 (1997), is controlled by our opinion in Price v. City of Stockton, 390 F.3d 1105 (9th Cir.2004). Were I writing on a blank slate, I would not find that there is the requisite “unambiguously conferred right” for a private action under 42 U.S.C. § 1983. See Gonzaga University v. Doe, 536 U.S. 273, 283, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002).